Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 02, 2022

The Court of Appeals hereby passes the following order:

A22D0235. ADRIAN DUDLEY v. THE STATE.

       Proceeding pro se, Adrian Dudley filed a motion to suppress, which the trial
court denied. He thereafter filed this discretionary application, seeking review of the
trial court’s order.
       Based on the limited application materials, it appears that Dudley has been
charged with murder. The Supreme Court has appellate jurisdiction over “[a]ll cases
in which a sentence of death was imposed or could be imposed.” Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime
of murder, jurisdiction appears to be proper in the Supreme Court. See OCGA §
16-5-1 (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C.
J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711)
(1984) (directing this Court to transfer to the Supreme Court “all cases in which either
a sentence of death or of life imprisonment has been imposed upon conviction of
murder, and all pre-conviction appeals in murder cases”), overruled in part on other
grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d
265) (2019).
      Accordingly, this application is hereby TRANSFERRED to the Supreme Court
for disposition.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/02/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.